Citation Nr: 1525150	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-24 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Tucson, Arizona


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Sierra Vista Regional Health Center from January 1, 2012, to January 2, 2012.

(The issues of entitlement to an initial compensable disability rating for mixed migraine and tension headaches, and entitlement to a disability rating in excess of 50 percent for an anxiety disorder, posttraumatic stress disorder, and major depression are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from August 2001 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 determination by the Department of Veterans Affairs (VA) Southern Arizona Health Care System in Tucson, Arizona.

The matter was last before the Board in December 2014.  The Board remanded the claim in order to determine whether any of the medical expenses at issue were submitted to and/or covered by Medicare.  Pursuant to the Board's remand directives, the RO contacted the Veteran and Sierra Vista Regional Health Center and ascertained that Medicare was billed and paid a portion of the medical expenses at issue.  Thus, there was substantial compliance with this remand directive.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).  

As the Board noted in the December 2014 remand, the Veteran's hearing request on this claim is considered withdrawn.  38 C.F.R. § 20.702(d) (2014).

As indicated on the title page, the Veteran has another appeal before the Board.  That appeal originates from a different agency of original jurisdiction and involves issues dependent on different law and facts.  Those issues are the subject of a separate decision. See BVA Directive 8430, paragraph 14.   

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) 
prior to rendering a decision.


FINDINGS OF FACT

1.  The Veteran was treated at the Tucson VAMC on January 1, 2012 for abdominal pain and back pain.  She was diagnosed with chronic pain syndrome and was discharged in "good" condition.
2.  After her discharge from the Tucson VAMC, the Veteran sought treatment from Sierra Vista Regional Health Center.  She was treated for a urinary tract infection (UTI) with abdominal pain.

3.  When the services in question were rendered, the Veteran was in receipt of a total disability rating based on individual unemployability (TDIU).

4. The services provided by Sierra Vista Regional Health Center were not authorized in advance by VA. 

5.  The Veteran's symptoms when she presented to Sierra Vista Regional Health Center were not of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

6.  When the Veteran received medical treatment at Sierra Vista Regional Health Center from January 1, 2012 to January 2, 2012, she had coverage under a health-plan contract (i.e., Medicare) for payment or reimbursement of expenses incurred secondary to such care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses for services rendered at Sierra Vista Regional Health Center from January 1, 2012-January 2, 2012, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West  2014); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran was provided with relevant notice and information in an undated letter from the VAMC in Tucson, Arizona informing her of her and VA's respective responsibilities for obtaining evidence in support of her claim.  Also, in the January 2012 and February 2012 letters of denial, the VAMC provided citation to and/or discussion of 38 U.S.C.A. § 1725 and § 1728, the pertinent law and regulations regarding payment or reimbursement for qualifying emergency services provided for nonservice-connected and service-connected conditions in non-VA facilities.  The claim was readjudicated in a May 2012 statement of the case (SOC) and March 2015 supplemental statement of the case (SSOC).  Additionally, the Veteran has been represented by a Veterans Service Organization well-versed in Veterans law during the pendency of her appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.")  For all of these reasons, the Veteran has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.  See Overton, 20 Vet. App. at 438.  The Board finds that any defect with respect to timing of issuance of the VCAA notice was harmless error.

VA has also satisfied the duty to assist the Veteran by obtaining the relevant treatment records from the Sierra Vista Regional Health Center and VA medical records.

Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").
In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725; and 1728(a) (West 2014).

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Here, the record does not suggest, nor does the Veteran assert, that VA authorized the treatment she received at Sierra Vista Regional Health Center in advance, or that she applied to VA for authorization within 72 hours after admission.  Accordingly, the Board finds the Veteran did not obtain prior authorization.

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent avenues for obtaining payment or reimbursement for medical expenses, 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  The amendments include, but are not limited to, making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  See 76 Fed. Reg. 79, 067-79,072 (Dec. 21, 2011).  These amendments made changes to 38 C.F.R. § 17.1002; however, these changes do not affect the adjudication of this claim.  Effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes, these changes also do not affect the adjudication of this claim.  See 77 Fed. Reg. 23,615 (April 20, 2012).

Under 38 U.S.C.A. § 1728 and the implementing regulation, 38 C.F.R. § 17.120, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a vocational rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and

(b) the services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency." That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

During the evening of January 1, 2012, the Veteran sought treatment at the VAMC in Tucson, Arizona for extreme pain in the lower right part of her abdomen.  The Veteran reports she was evaluated but released while still in pain.  Due to her pain, she then sought treatment at Sierra Vista Regional Health Center.  She contends that Sierra Vista found a UTI, and treated and released her.  She was treated from late in the evening on January 1, 2012 until the early morning of January 2, 2012 at Sierra Vista.  She contends that VA should be responsible for her medical expenses as she attempted to use the proper channels for her emergency treatment by going to VA first.  She also contends that she has medical coverage under Medicare Part A and Part B, and that between her Medicare coverage and VA coverage, she should not be responsible for these medical expenses.  See March 2012 Notice of Disagreement; see also VAMC Tucson records from January 1, 2012; Sierra Vista treatment records from January 2, 2012.

The preponderance of the evidence demonstrates that the Veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728.  

First, the Veteran was not participating in a rehabilitation program. As for whether the care and services rendered at Sierra Vista were for an adjudicated service-connected disability, or a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, when the Veteran was hospitalized on January 1, 2012 - January 2, 2012,  she was not service-connected for any disorder related to the urinary tract infection with which she was diagnosed by Sierra Vista Regional Health Center.  Rather, service connection was in effect for a psychiatric disorder, lumbar spine disorder, right knee disorder, cervical spine disorder, left knee disorder, allergic rhinitis, right thumb disorder, celiac disease, and migraine headaches.  See January 2012 Rating Decision Codesheet (Virtual VA Entry January 30, 2012).  

The Veteran has not contended, and there is no evidence to indicate, that the January 2012 treatment received at Sierra Vista Regional Health Center was for or related to any of these service-connected disabilities.  To the contrary, in January 2012 a VA clinical review of the treatment received was conducted, and it was determined that the care at issue was not rendered in connection with a service-connected condition.

The Board has considered the fact that by way of an August 2013 rating decision, service connection was awarded for interstitial cystitis.  Virtual VA Entry August 22, 2013.  However, the effective date assigned for that disability was April 17, 2012.  Service connection was not in effect for interstitial cystitis when the Veteran was treated in January 2012 at Sierra Vista Regional Health Center.

However, a March 2012 rating decision granted TDIU with an effective date of October 27, 2010.  Virtual VA Entry March 23, 2012.  Given this, the Veteran had a total disability, permanent in nature, resulting from a service-connected disability when she received the January 2012 treatment.  38 U.S.C.A. § 1728(a)(3).

As noted, failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  Factor (b) discussed above requires that  the services were rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  38 U.S.C.A. § 1725(f)(1)(B); 38 C.F.R. § 17.120(b).  This standard is met by an emergency medical condition that manifests by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect that the absence of immediate medical attention could result in placing the health of the person in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

VA treatment records from the emergency department at the Tucson VAMC on January 1, 2012 indicate that the Veteran presented with abdominal and back pain with nausea.  The pain had been present for a few months, and the Veteran reported that she was scheduled to undergo an ultrasound in a few weeks.  She reported that eating spicy or greasy food worsened the pain.  There was no fever.  The Veteran reported hot flashes.  She denied bowel problems or problems with urination.  

The Veteran was examined, and vital signs were normal.  Her head, ears, eyes, nose, and throat (HEENT) were normal.  There was no jugular venous distention.  The Veteran's heart was clear and a cardiac assessment was normal.  Her abdomen was soft and nontender.  There was no distention.  Bowel sounds were normal.  A urine sample was taken and numerous tests were run on the specimen.  The Veteran was assessed with chronic pain syndrome.  She was discharged home with analgesic therapy, and was told to return if symptoms worsened or new problems arose.  The VA treating physician determined that her condition was "good" on discharge.

The Veteran next presented to Sierra Vista Regional Health Center with the same complaints of pain.  She was awake and oriented.  An assessment of the skin, HEENT, neck, lung/chestwall, cardiovascular system, neurological system, back, and extremities were normal.  An examination of the abdomen revealed no tenderness, no bruits, and no pulsating masses.  The treating physician reviewed pertinent diagnostic tests, vital signs, and clinical notes.  Blood and urine were taken, and a computerized tomography (CT) scan of the abdomen was performed.  The overall assessment revealed "no symptoms or objective findings that are life or limb threatening."  The discharge diagnosis was a UTI and abdominal pain.

The Veteran's reports of continued pain are competent and credible. However, she was examined by a VA physician prior to her treatment at Sierra Vista, and no serious abnormalities were found on clinical examination, or on laboratory testing. The VA physician discharged the Veteran in "good" condition and she was told to return if needed.  She did not present to Sierra Vista with new or different symptoms.  The overall assessment at Sierra Vista revealed no symptoms or findings threatening to life or limb.  The preponderance of the evidence is against a finding that the services at Sierra Vista were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

The Veteran is not eligible for payment or reimbursement under 38 U.S.C.A. 
§ 1728.  Therefore, the Board will determine the Veteran's eligibility for payment or reimbursement under 38 U.S.C.A. § 1725. 

38 U.S.C.A. § 1725 and the implementing regulation, 38 C.F.R. § 17.1002, contain numerous criteria for reimbursement.  One of these criteria is that the Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  The provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Veteran has failed to satisfy all of the criteria for payment or reimbursement of unauthorized medical expenses incurred from January 1, 2012 to January 2, 2012, at Sierra Vista Regional Health Center under 38 U.S.C.A. § 1725.  Specifically, the Board finds that the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment provided.

Sierra Vista Regional Health Center has indicated that Medicare was billed and paid $632.91 of the expenses at issue, and that the Veteran paid $241.84 for the emergency room visit.  The Veteran also paid $114.38 to Sierra Vista Emergency Physicians.  See March 2015 SSOC.  The Veteran has not disputed that she has health insurance through Medicare.  This coverage is a bar to payment by VA.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002.  The Board is bound by the law, and its decision is dictated by the relevant statute and regulations. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

To the extent the Veteran incurred a portion of the expenses herself, the Board notes that 38 U.S.C.A. § 1725 was amended in February 2010, and specifically, the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party); however, no such revisions were made to 38 U.S.C.A. § 1725(b)(3)(B) (pertaining to a health-plan contract).  See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010).  In other words, 38 U.S.C.A. § 1725(b)(3)(B) requires that the Veteran have no entitlement to care or services under a health-plan contract, which means that any entitlement, even a partial one, bars eligibility under 38 U.S.C.A. § 1725.  The language of § 17.1002, referenced above, reiterates that a Veteran is not entitled to payment or reimbursement for emergency medical services under 38 U.S.C.A. § 1725 if such Veteran has a health-plan contract for payment of reimbursement "in whole or in part" for said emergency medical services.  The Board does not have authority to grant this claim on an equitable basis and, instead, is constrained to follow the specific provisions of law. 38 U.S.C.A. § 7104 (West 2014);  Harvey v. Brown, 6 Vet. App. 416 (1994).  

The weight of the evidence demonstrates that the Veteran is not entitled to payment or reimbursement for the unauthorized medical expenses incurred between January 1, 2012 and January 2, 2012 at Sierra Vista Regional Health Center under either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  Because the preponderance of the evidence is against the appeal, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER ON NEXT PAGE











ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Sierra Vista Regional Health Center from January 1, 2012, to January 2, 2012 is denied.

____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


